Citation Nr: 1547581	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  10-37 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for loss of feeling and motion in the right index finger.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1978 and from December 2001 to January 2007, with periods of reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in June 2014.  A transcript of the hearing is of record.

In August 2014 the Board remanded this case for further development.  The case has returned to the Board for appellate review.


FINDINGS OF FACT

The Veteran's bilateral carpal tunnel syndrome and status post right index finger metacarpophalangeal joint (MCPJ) injury with residual were not present during service or for many years thereafter and are not resultant from his in-service laceration between the distal interphalangeal joint (DIPJ) and proximal interphalangeal joint (PIPJ) or otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for service connection for loss of feeling and motion in the right index finger have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A May 2012 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ sought to identify pertinent evidence not currently associated with the claims folder including private treatment records or statements from friends or relatives that would corroborate the Veteran's account.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated actual knowledge of those elements as he testified to his in-service injury and current symptomatology.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In August 2014 the Board remanded this claim for additional development.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA solicited lay information from the Veteran regarding his condition, attempted to obtain further service treatment records and provided the Veteran with a VA examination in August 2015 which involved a review of the Veteran's claims file, an in-person interview, a physical assessment of the Veteran and an opinion concerning the Veteran's condition.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).   The Board finds the examination to be adequate because the examiner based his opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board finds that all relevant facts have been properly developed and all reasonable efforts have been made to obtain favorable evidence. 


II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

The Veteran has provided lay testimony and buddy statements that he accidently lacerated his right index finger in 1976.  The Veteran reports that he currently experiences numbness in the finger and difficulty bending it.  The Veteran maintains that his current difficulty is due to his in-service accident.

Service treatment records do not contain complaints, diagnosis or treatment for any finger injury.  However, the Veteran's statements and the corroboration of his peer combined with a visible scar noted on his VA examination are sufficient indication of a previous injury occurring during service.

The Veteran underwent a VA examination in August 2015 where he reported his previous laceration to the volar aspect of his right index finger between the DIPJ and PIPJ that required sutures.  He reported currently suffers numbness and an inability to completely flex his index finger.  The examiner noted a recent diagnosis of bilateral carpal tunnel syndrome and x-rays showed bone remodeling to the MCPJ of index finger, which is proximal to the reported injury.  The examiner diagnosed status post right index finger MCPJ injury with residual effect and a separate 2.4 cm. scar on the volar aspect of the right index finger.  After reviewing the Veteran's claims file and examining the Veteran, the examiner opined that it is less likely than not that the Veteran's bilateral carpal tunnel syndrome and status post right index finger MCPJ injury with residual was incurred by the claimed right index finger laceration.  The examiner based his opinion on the fact that the Veteran's scar between the volar aspect of the DIPJ and PIPJ of the index finger, the physical examination and x-ray show deficits and evidence of prior trauma to the MCPJ of the index finger, which is proximal to the scar.  The examiner elaborated that because injuries such as lacerations typically cause abnormalities distal to the injury and not proximal, a laceration of the right index finger would not cause bilateral carpal tunnel syndrome or the bone remodeling of MCPJ, which is distal to the laceration and is consistent with trauma to that area and not in the region of the laceration.
 
Based on the August 2015 VA examination report, which is well reasoned and based on a competent evaluation of the evidence of record, the Board does not find that the Veteran's bilateral carpal tunnel syndrome and status post right index finger MCPJ injury are related to his in-service laceration.  Neither of the conditions affecting the Veteran's finger is considered chronic for VA service connection purposes.  The Veteran has not indicated any other hand or finger injuries during service other than his laceration and service treatment records do not show any such injuries.  Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of carpal tunnel syndrome or his MCPL injury. See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his current finger condition to his in-service laceration, he is not considered medically qualified to address such a complex question.  

Thus, the preponderance of the evidence is against a finding that the Veteran's current finger condition is related to service.  Accordingly, service connection for loss of feeling and motion in the right index finger is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for loss of feeling and motion in the right index finger is denied.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


